Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 26, 2022 has been entered.
Claims 1-3, 5 and 7-9 are currently pending.  Claims 4, 6 and 10-20 have been canceled.  Claims 1 and 7 have been amended.  Entry of this amendment is accepted and made of record.

Allowable Subject Matter
Claims 1-3, 5 and 7-9 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding claim 1, the closest prior art Geren et al. (US 2010/0177801) (hereinafter Geren) in view of Sleeman (US 2015/0259923) (hereinafter Sleeman) alone or in combination fail to teach or render obvious the specific limitation of a temperature monitor for monitoring temperature on a roof, the temperature monitor comprising: wherein each of the temperature sensors is embedded in a strip central to the temperature monitor, at least a portion of an upper surface of the base being exposed on either side of the strip of claim 1, when combined with a base for attaching to the roof; a plurality of circuitry positioned on the base; a plurality of temperature sensors aligned along a central axis of the base for detecting changes in the temperature of the roof, each temperature sensor being positioned between and electrically connected to groups of circuitry of the plurality of circuitry positioned on the base; and a roof sensor communication device attached to the base for transmitting measurement data received from each of the temperature sensors via the plurality of circuitry also in claim 1.
Hence the prior art of record fails to teach or render obvious the invention as set forth in claims 1-3, 5 and 7-9. The Examiner cannot find specific teaching of the invention, nor reasons within the cited art to combine the elements of these references other than the Applicant’s own reasoning to fully encompass the invention as set forth in claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M SOTO whose telephone number is (571)270-7707. The examiner can normally be reached Monday-Thursday 9:00am-2:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JANICE M SOTO/Examiner, Art Unit 2855                                                                                                                                                                                                        
/LISA M CAPUTO/Supervisory Patent Examiner, Art Unit 2855